Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation  “the cable" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Hillebrand (EP 0301442 A2) teach 
Regarding claim 1, Hillebrand teach A cable accessory device, wherein the device comprises: 

the conductor structure in the cable is configured to enable, when being applied with voltages with different polarities,(Note reversely switchable power supply 28) the one-way conducting element to have different on/off states (Note 14, on and off); and 
the one-way conducting element is configured to connect the conductor structure in the cable to the grounding electrode when the on/off state is an on state, and to break connection between the conductor structure and the grounding electrode when the on/off state is an off state. (Note Fig. 1, when one –way conducting element 12 is on (closed) the cable structure 12 is connected to ground and when the one-way conducting element 12 is off (opened) the connection is broken.)

    PNG
    media_image1.png
    409
    715
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    409
    715
    media_image2.png
    Greyscale


Regarding claim 5, Hillebrand teach a second connection structure that is connected between the one-way conducting element and the grounding electrode, and is configured to connect the one-way conducting element with the grounding electrode. (Note Fig. 1 below)


    PNG
    media_image2.png
    409
    715
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand (EP 0301442 A2) in view of Wang et al. (CN 104062526A).
Hillerbrans teach the instant invention except:
Regarding claim 6, Hillebrand does not teach a direct-current resistance testing device, configured to measure direct current resistance of the conductor structure when the one-way conducting element is in the on state.
Wang et al. teach a direct-current resistance testing device, configured to measure direct current resistance of the conductor structure when the one-way conducting element is in the on state. (Note Summary of Invention , Step 1. High-voltage side DC resistance test method: disconnect the isolation switch on the high-voltage side busbar, close the grounding switch, open the grounding piece, and use the DC resistance tester to perform the high-voltage side DC resistance test at the grounding switch)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hillebrand to include the teaching of Wang et al. because it would provide a test method for the unloading of the oil-and-oil casing cable outlet transformer. (Note Summary of the Invention, first paragraph) 

Claims 7 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand (EP 0301442 A2) in view of Shimoyamada et al. (JP H0530057 A).
Hillebrand teach the instant invention except:
Regarding claim 7, Hillebrand does not teach an insulation resistance testing device, configured to measure insulation resistance of an insulation structure in the cable when the one-way conducting element is in the off state.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hillebrand to include the teaching of Shimoyamada et al. because it will confirm whether the submarine cable has been normally laid during the laying of the submarine cable or at the time of repairing a fault after the laying. (Note Shimoyamada et al. [0001] third paragraph)
Regarding claim 8, Hillebrand does not teach wherein the one-way conducting element comprises a diode.
Shimoyamada et al. teach wherein the one-way conducting element comprises a diode. (Note [0017] , third paragraph)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hillebrand to include the teaching of Shimoyamada et al. because it will confirm whether the submarine cable has been normally laid during the laying of the submarine cable or at the time of repairing a fault after the laying. (Note Shimoyamada et al. [00017] third paragraph)

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand (EP 0301442 A2) in view of Ueda et al. (JPS62266501A)
Hillebrand teach the instant invention except:
Regarding claim 11, Hillebrand does not teach wherein the cable accessory device comprises a looped fibre end seal.
Ueda teach wherein the cable accessory device comprises a looped fibre end seal. (Note abstract)
.   


Allowable Subject Matter

Claims 2-3,9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of: 
wherein the submarine cable accessory device comprises: a one-way conducting element and a grounding electrode, one end of the one-way conducting element being connected to a conductor structure in the submarine cable, and the other end of the one-way conducting element being connected to the grounding electrode; the conductor structure in the submarine cable is configured to enable, when being applied with voltages with different polarities by the power feeding equipment, the one- way conducting element to have different on/off states; the one-way conducting element is configured to connect the conductor structure in the submarine cable to the grounding electrode when the on/off state is an on state, and to break connection between the conductor structure and the grounding electrode when the on/off state is an off state as claimed in combination with all other limitations of claim 12.

The best prior at:
Shimoyamada et al. (JP H0530057 A) teach when a voltage applied to a branch circuit use feeding line 100 is less than a discharge start voltage, since a discharge tube 103 is not discharged, the feeding line 100 is disconnected from sea earth by a relay contact 102 and kept open. Thus, the insulation resistance test is conducted in this state.
Shimoyamada et al. does not teach the limitations above.
Deng (CN 207380179U) teach a submarine cable direct current withstand voltage test charge accumulation dissipation system.
Deng does not teach the limitations above.
Candela et al. (US 20190056447 A1) teach a processing apparatus and method for recognising partial discharges in electrical components and systems, such as: medium or high voltage cables, cable joints, overhead line insulators, medium and high voltage switchboard boxes, high and extra-high voltage cables using GIS (Gas Insulated Switchgear) and other electrical apparatus where partial discharges can be observed.
Candela et al. does not teach the limitations above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858